Citation Nr: 0123094	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  98-11 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for an abscess of the 
groin.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a bilateral leg 
disorder.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse and brother


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1985 to November 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In October 2000, the Board considered the issues of whether 
new and material evidence had been submitted to reopen the 
veteran's claims for service connection for an abscess of the 
groin, a low back disorder, and a bilateral leg disorder.  
The initial determination was favorable and the claims were 
reopened.  Under the law in effect at that time, the Board 
was required to next determine if the claims were well 
grounded.  It was determined that, since there was no medical 
evidence of a nexus between the current disabilities and 
diseases or injuries in service, the claims were not well 
grounded and, consequently, they were denied.  
Service connection for PTSD also was denied because the claim 
was not well grounded.  

The case was appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In the interim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  And as a result, 
the Court vacated the Board's October 2000 decision and 
remanded the case to the Board to give the appellant the 
benefit of having his claims readjudicated in light of the 
new statute.  

Although the Court vacated the Board's October 2000 decision, 
the favorable determinations therein-namely, that new and 
material evidence had been submitted to reopen the claims for 
service connection for an abscess of the groin, a low back 
disorder, and a bilateral leg disorder, remain intact and the 
Board will not again require the veteran to assail the 
hurdles of reopening these claims.  The Court has held that 
issues and claims not pursued on appeal are considered 
abandoned.  See Ford v. Gober, 10 Vet. App. 531 (1997); 
Bucklinger v. Brown, 5 Vet. App. 435 (1993).  There is no 
evidence that the veteran reversed his position to one 
against his interest, to appeal the favorable determination 
on reopening his claims.  Therefore, such matters were 
abandoned, not before the Court, and not vacated by the 
Court's order.  The Board's previous determination that new 
and material evidence had been submitted to reopen these 
claims is final and binding, so the Board does not now have 
jurisdiction to review that matter again.  38 U.S.C.A. § 7104 
(West 1991).  Consequently, the Board and the RO will 
consider the reopened claims on a de novo basis-in other 
words, in light of all of the evidence of record, both old 
and new.  And this, in turn, means the Board need not 
consider the prospective only application of the VCAA insofar 
as petitions to reopen previously denied claims are concerned 
since, in this particular instance, this is no longer at 
issue and, therefore, has become moot.  66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.156(a)).


REMAND

The veteran's attorney has made particular note of a backlog 
and delay at the RO caused by the enactment of the VCAA and, 
therefore, has requested that the Board develop the case 
pursuant to this new law on its own-without the assistance 
of the RO.  But unfortunately, that simply is not possible at 
this time since there currently is no legal authority for the 
Board to do this, in the first instance.  Although there are 
plans for the Board to begin doing this at some point in the 
not-too-distant future, the Board has not actually begun 
developing claims on its own.  Moreover, the specific 
development required by the VCAA in this particular case must 
be accomplished at the local RO level, and not at the Board.

As indicated by the veteran's attorney, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, VCAA became law and since has 
been codified, as amended, at  38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001).  This new law redefined the obligations of 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant of information and 
evidence necessary to substantiate a claim for VA benefits.  
This new law also eliminated the concept of a well-grounded 
claim and superseded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  VAOPGCPREC 
11-2000 (Nov. 27, 2000); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
ultimate responsibility to ensure that all appropriate 
development is undertaken in this case.  

The Board previously found that the veteran's claims were not 
well grounded because there was no medical evidence of record 
etiologically linking the current disabilities at issue to 
diseases or injuries in service.  So to comply with the VCAA, 
medical opinions should be obtained concerning this 
dispositive issue.  38 U.S.C.A. § 5103A(d) (West 1991 & 
2001).  

The veteran alleges that he has PTSD due to witnessing a 
drowning in service and as a result of being in a vehicle 
accident in service, too, during which other service members 
were killed.  So inasmuch as there may be records of those 
incidents, they should be obtained since the VCAA requires a 
heightened level of diligence to insure that all pertinent 
Federal records are on file and available for consideration.  
38 U.S.C.A. § 5103A(b) (West 1991 & 2001).  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should contact the appellant, 
through his attorney, and inform him to 
submit any additional lay and/or medical 
evidence he may have pertaining to the 
disorders at issue, that have not already 
been associated with the claims file.  
The RO should assist the appellant in 
obtaining such evidence, as appropriate.  
If he identifies medical treatment and 
provides specific dates, all VA records 
identified in this manner should be 
obtained pursuant to established 
procedures.  With regard to any private 
medical treatment, if identified as such, 
after securing appropriate releases, 
attempts to secure copies of records 
pertaining to any indicated private 
physicians and/or facilities should be 
undertaken.  The RO should proceed with 
all reasonable follow-up referrals that 
may be indicated by any inquiry, if 
appropriate.  All records received in 
response to this request should be 
associated with the claims folder.

3.  The RO should take all necessary 
action to obtain any Federal, or other 
records identified by the veteran, of the 
drowning he reports witnessing and the 
vehicle accident he reports experiencing 
in service.  All attempts to obtain 
records which are ultimately not obtained 
should be documented, and in accordance 
with the VCAA, § 5103A(b)(2), the RO 
should notify the appellant of the 
records it was unable to obtain, briefly 
explain the efforts made to obtain such 
records, and describe any further action 
that the RO will take to obtain such 
records, if any.  For any VA or other 
Federal department or agency records, the 
RO should, in accord with the VCAA, 
§ 5103A(b)(3), continue its efforts to 
obtain any records while the case is 
under development on remand until it 
becomes reasonably certain that such 
records cannot be obtained because they 
do not exist or until it becomes 
reasonably certain that further efforts 
to obtain records would be futile.

4.  The veteran should be scheduled for a 
VA examination for residuals of an abscess 
of the groin.  The claims folder, 
including a copy of this remand, should be 
made available to the examiner for review 
prior to the examination.  All indicated 
test and studies should be accomplished 
and the results discussed in the final 
report.  The diagnosis(es) must be based 
on examination findings, and complete 
review of all available medical records, 
including the service medical records, and 
the results of any special testing deemed 
appropriate.  The physician should 
consider the various diagnoses and/or 
assessments of record and based on his/her 
review of all of the evidence of record, 
render appropriate medical opinions 
addressing the following questions.  The 
examiner should provide a complete 
explanation for all opinions.  

a.  The examiner should identify any 
current residuals of the abscess of the 
groin during service.  

b.  The examiner should express an opinion 
as to whether it is as likely as not that 
a scrotal cyst is the result of the groin 
abscess in service.  

5.  The veteran should be scheduled for a 
VA orthopedic examination of his back and 
legs.  The claims folder, including a copy 
of this remand, should be made available 
to the examiner for review prior to the 
examination.  All indicated test and 
studies should be accomplished and the 
results discussed in the final report.  
The diagnosis(es) must be based on 
examination findings, and complete review 
of all available medical records, 
including the service medical records, and 
the results of any special testing deemed 
appropriate.  The physician should 
consider the various diagnoses and/or 
assessments of record and based on his/her 
review of all of the evidence of record, 
render appropriate medical opinions 
addressing the following questions.  The 
examiner should provide a complete 
explanation for all opinions.  

a.  The examiner should identify any 
current residuals of the low back pain, 
muscle strain and paravertebral muscle 
spasm noted in service.  

b.  The examiner should identify any 
current residuals of the shin splints 
noted in service.  

c.  The examiner should express an opinion 
as to whether it is as likely as not that 
a current back disorder is the result of 
the back symptoms in service.  

d.  The examiner should express an opinion 
as to whether it is as likely as not that 
a current leg disorder is the result of 
shin splints in service.  

e.  The examiner should distinguish 
between any residuals of injury in service 
and residuals of a vehicle accident 
after service, or explain if it is not 
possible to make this distinction.  

6.  The veteran should be scheduled for a 
VA psychiatric examination for PTSD.  The 
claims folder, including a copy of this 
remand should be made available to the 
examiner for review prior to the 
examination.  All indicated test and 
studies should be accomplished and the 
results discussed in the final report.  
Diagnostic psychologic testing for PTSD 
should be done and the results discussed 
in the final report.  The diagnosis(es) 
must be based on examination findings, and 
complete review of all available medical 
records, including the service medical 
records, and the results of any special 
testing deemed appropriate.  The physician 
should consider the various diagnoses 
and/or assessments of record and based on 
his/her review of all of the evidence of 
record, render appropriate medical 
opinions addressing the following 
questions.  The examiner should provide a 
complete explanation for all opinions.  

a.  The examiner should express an opinion 
as to whether it is as likely as not that 
the veteran has PTSD.  

b.  If the examiner is of the opinion that 
the veteran has PTSD, the examiner should 
clearly identify the stressor supporting 
the diagnosis.  

7.  The appellant must be given adequate 
notice of the date and place of any 
requested examination.  If he fails to 
report for the examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

8.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  
The RO must ensure that the examination 
report contains appropriate responses to 
the specific opinions requested and that 
it is in full compliance with the 
directives of this REMAND.

9.  Thereafter, the RO should readjudicate 
the claims.  If the benefits sought on 
appeal remain denied, the appellant and 
his attorney should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits-to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is specifically invited to submit or notify the RO of 
any medical or other evidence that might causally link his 
current claimed disabilities to diseases or injuries in 
service.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

